[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL DECISION RE: MOTION TO WITHDRAW AS COUNSEL
This Court granted counsel's Motion to Withdraw, since there were no non-frivolous issues to be reviewed on appeal. (Memorandum of Decision, December 18, 1995). CT Page 1592
At the time of the decision, the file indicated that the Habeas Trial Judge (Scheinblum, J.) had denied the petition for certification to appeal. That entry in the file was incorrect. Judge Scheinblum had actually granted the petition for certification to appeal.
This court has reviewed its decision and the decision shall stand. Frivolous is frivolous.
The Court remands this case to Judge Scheinblum, to review his decision on the petition for certification, to determine if certification was improvidently granted. Franko v. Bronson, 19 CA 686 (1989).
SO ORDERED.
BY THE COURT,
Kaplan, J.